 



Exhibit 10.19
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement” or “Employment Agreement”) is
made and entered into as of the 13th day of July 2004, by INTERSTATE BAKERIES
CORPORATION, a Delaware corporation (“IBC”), and Ronald B. Hutchison
(“Employee”).
     IBC and Employee hereby mutually agree as follows:
     1. Employment.
     (a) IBC or one of its subsidiaries (hereinafter referred to as the
“Company”) shall employ Employee, and Employee shall serve the Company on the
terms and subject to the conditions set forth herein for a period commencing on
July 7, 2004, and terminating on July 7, 2006 (the “Expiration Date”), except as
provided in Section 1(b) below. Employee shall serve in the capacity of
Executive Vice President – Chief Financial Officer of the Company. The duties,
responsibilities and authority of Employee shall be those that are normally
incident to the office to be held by Employee. Employee shall devote his best
efforts and abilities and all his business time to the affairs and interests of
the Company (except as may be otherwise authorized by the Board of Directors of
IBC). Employee’s principal office shall be at Kansas City, Missouri.
     (b) On the first anniversary of the Effective Time (as defined in paragraph
16) of the Employment Agreement and annually thereafter, (the “Extension Date”)
the Employment Agreement shall be automatically extended for an additional one
(1) year period unless terminated by either the Company or Employee by delivery,
on or

 



--------------------------------------------------------------------------------



 



prior to December 1 of the calendar year immediately preceding such Extension
Date, of a termination notice to the other party.
     2. Compensation. For his services to the Company, Employee shall be
entitled:
     (a) To receive (i) commencing July 7, 2004, an aggregate base annual salary
in the amount not less than Three Hundred Fifty Thousand dollars ($350,000) and
(ii) an annual bonus pursuant to the terms of the Incentive Compensation Plan
(“Plan”) with an annual target bonus equal to 50% of Employee’s annual salary,
as the same may be amended from time to time; provided, however, for IBC’s 2005
fiscal year, this bonus will, at a minimum, be One Hundred Thousand dollars
($100,000). At annual or approximate annual intervals, the Company shall
conduct, or cause to be conducted, a review of Employee’s salary, giving
attention to all pertinent factors, including without limitation the performance
of the Company, the performance of Employee and compensation practices inside
and outside the Company. The Company shall, after such review, determine
Employee’s base salary to be paid until the completion of the next review.
     (b) To receive a $10,000 decorating allowance for decorating expenses
related to Employee’s new home. Such allowance shall be paid in lump sum no
later than 60 days after the Effective Time and shall be grossed-up for all
income (calculated at the highest applicable federal and Missouri state
individual income tax rates), FICA, and local earnings taxes (including any such
taxes imposed on such gross-up) imposed on such decorating allowance.
     (c) To receive, subject to approval by IBC’s Board of Directors
Compensation Committee and in accordance with the terms of IBC’s 1996 Stock

2



--------------------------------------------------------------------------------



 



Incentive Plan and the underlying award agreement, Twenty Thousand (20,000)
restricted, non vested shares of IBC’s common stock, which restrictions shall
lapse and which shares shall become vested ratably over a three year period
commencing on the date such shares of restricted stock are granted by IBC’s
Board of Directors.
     (d) To be covered by noncash benefit plans and programs of the Company that
are the same as those that are provided to executives with comparable
responsibilities and pay grade, including without limitation retirement plans
and programs, health and medical insurance coverage, long-term disability
insurance coverage and life insurance coverage.
     (e) To participate in any other benefit programs that are made available to
other executives of the Company.
     (f) To receive perquisites that are the same as those that are provided to
executives with comparable responsibilities and pay grade, including without
limitation, a new company car every three (3) years, an annual allowance of
$5,000 for financial counseling (any unused amount may be rolled over to the
next succeeding year provided that the amount available in any given year will
not exceed twice the annual allowance) and four weeks of paid vacation beginning
January 1, 2005. Future vacation entitlements shall be in accordance with the
IBC Vacation Policy.
     3. Termination; Effect of Termination.
     (a) Employee’s employment hereunder shall be terminated prior to the
Expiration Date if Employee dies or becomes permanently disabled under
circumstances in which he would be entitled to the benefits therefor under the
long-term disability insurance coverage referred to in Section 2(d), in which
case IBC and Employee shall be

3



--------------------------------------------------------------------------------



 



released from all further obligations and liabilities hereunder (except as
provided in this Section 3, for obligations accrued but not yet paid, for those
set forth in Section 6, for liability arising from any breach of this Agreement
occurring prior to such termination and except that Employee and his
beneficiaries shall be entitled to receive all disability and other benefits
payable upon his death or disability).
     (b) If Employee’s employment hereunder is terminated by the Company without
his consent or for any reason specified in Section 3(a) (each a “Termination
Event”), then, within the 30 day period following such Termination Event, the
Company shall make a lump sum payment to Employee in an amount equal to the sum
of the remaining salary payments that Employee would have earned if he had
continued working for the Company for the period of time equal to the balance of
the term of this Employment Agreement as set forth in Section 1 remaining as of
such Termination Event (the “Severance Period”). The Company shall continue to
provide to Employee during such Severance Period all health, medical, disability
and insurance coverage provided for in Section 2(d).
     (c) For purposes hereof, during the Severance Period Employee shall be
deemed to be in service and shall continue to accrue benefits under any
retirement plan of the Company and any supplemental retirement benefits
agreement in effect between the Company and Employee immediately prior to the
Severance Period. All such payments shall be made without reference to or
deduction for any subsequent employment obtained or obtainable by Employee. In
the event that Employee would be ineligible to participate in or be covered by
any noncash benefit plan or program by reason of such termination of his
employment, the Company shall provide substantially similar benefits or coverage
through other sources.

4



--------------------------------------------------------------------------------



 



     (d) During the Severance Period the Company shall continue to make all
payments of its portion of the premiums for the life insurance in effect with
respect to Employee’s life. Employee shall also be entitled to receive or
exercise during the Severance Period all other benefits and rights available
under any benefit plans or programs to terminated or discharged employees.
     (e) Notwithstanding any amounts having been paid to Employee under
Section 4, if, prior to the second anniversary of the Effective Time, Employee’s
employment hereunder is terminated (i) by the Company without cause or (ii) by
the Employee for good reason, (either such type of termination hereinafter
referred to as an “Early Termination”), the Company, subject to the condition
stated below, shall pay to Employee, in a lump sum, One Hundred Thousand dollars
($100,000) to compensate Employee for moving expenses and other relocating
expenses related to Employee’s move from the Kansas City metropolitan area.
Employee shall be eligible to receive the payment provided for under this
Section 3(e) only if during the 18-month period following the Early Termination,
Employee relocates his permanent residence more than 60 miles outside of the
Kansas City metropolitan area. In the event Employee is eligible to receive the
payment provided for under this Section 3(e), the Company shall pay Employee no
later than 60 days following the date of such relocation. For purposes of this
Section 3(e), Employee shall have been terminated by the Company for cause if
such termination is a result of Employee’s willful misconduct that is materially
injurious to the financial condition of the Company or the Employee’s failure to
perform his duties, as communicated to Employee with reasonable specificity by
the Company’s Chief Executive Officer or IBC’s Board of Directors, after express
notice of such failure to perform and a 30-day opportunity to cure such failure.
For purposes of this Section 3(e),

5



--------------------------------------------------------------------------------



 



Employee shall have terminated his employment for good reason if such
termination is because of any material breach by the Company of any material
term, condition or covenant contained in this Agreement, with express notice of
such failure to perform and a 30-day opportunity to cure such failure.
     (f) Notwithstanding any of the other provisions of this Employment
Agreement to the contrary, in the event that the Employee is convicted in a
court of competent jurisdiction, or the Employee pleads guilty or makes a plea
of nolo contendere of any felony crime, the Employee’s employment with the
Company shall be terminated and all of the Employee’s rights to any and all
compensation and benefits provided under and pursuant to the terms of this
Employment Agreement, except to the extent protected by law, shall terminate.
     4. Moving and Commuting Expense. In connection with Employee’s move to the
Kansas City metropolitan area, the Company shall pay or reimburse Employee for
all reasonable and customary moving expenses related to such move. In addition,
the Company shall pay or reimburse Employee for all of Employee’s reasonable and
customary commuting expenses incurred or paid by Employee related to the
Employee’s commute between Kansas City, Missouri and Simpsonville, South
Carolina during the six month period immediately following the Effective Time
upon presentation of expense statements or vouchers and such other information
as the Company may reasonably require.
     5. Travel Expense. Employee’s duties under this Agreement may require a
reasonable amount of travel and the incurrence of travel and other business
expenses. The Company shall pay or reimburse Employee for all such reasonable
expenses incurred or paid by him upon presentation of expense statements or
vouchers

6



--------------------------------------------------------------------------------



 



and such other information as the Company may reasonably require.
     6. Confidentiality. Employee shall not at any time during or after the term
of this Agreement (and without regard to the circumstances under which this
Agreement or Employee’s employment hereunder may have terminated), directly or
indirectly, disclose or permit those under his control to disclose, or use, or
permit those under his control to use, except as shall be necessary in the
performance of his duties hereunder, any trade secrets or other proprietary
information owned by or confidential to IBC or any of its subsidiaries without
the prior written consent of IBC including but not limited to (i) any
confidential information concerning the business, affairs, properties,
management or prospects (financial or otherwise) of IBC or any of its
subsidiaries that he may have acquired in the course of, or as an incident to,
his employment by IBC or any of its subsidiaries or predecessors or (ii) any
confidential information entrusted to IBC or any of its subsidiaries or
predecessors which any such company is obligated to keep confidential.
     7. Restrictions. The Employee agrees, as a condition of entering into this
Employment Agreement, that during the Severance Period the Employee will not, as
an individual or as a partner, employee, agent, advisor, consultant or in any
other capacity of or to any person, firm, corporation or other entity (excluding
the Company), directly or indirectly, other than as a 2% or less shareholder of
a publicly traded corporation, do any of the following:

  (a)   carry on any business, or become involved in any business activity,
which is competitive with the business conducted by the Company immediately
prior to a Termination Event; or

7



--------------------------------------------------------------------------------



 



  (b)   induce or attempt to induce, or assist anyone else to induce or attempt
to induce, any customer of IBC or any of its subsidiaries to discontinue its
business with IBC or any of its subsidiaries or disclose to anyone else any
confidential information relating to the identities, preferences, and/or
requirements of any such customer.

     The Employee agrees (i) that the restraints contained in this Section 7,
both separately and in total, are reasonable in view of the legitimate interests
of the Company in protecting its trade secret information and business
relationships; and (ii) to disclose to any potential future employer during the
Severance Period, the terms of the restrictions against competition contained in
this Section 7.
     If any provision or subpart of this Section 7 is adjudicated to be invalid
or unenforceable under applicable law, the validity or enforceability of the
remaining provisions and subparts shall be unaffected. If any provision or
subpart of this Section 7 is adjudicated to be invalid or unenforceable because
it is overbroad or unreasonable, that provision or subpart shall not be void but
rather shall be limited to the extent required to make it reasonable and shall
be enforced as so limited.
     In the event of a breach of this Section 7, the Company (i) shall have no
further liability for any of the severance benefits described in Section 3(b)
that have not been paid as of the date of the breach, and (ii) shall be
entitled, in addition to any other legal or equitable remedies it may have, to
temporary, preliminary and permanent injunctive relief restraining such breach.
     8. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach or asserted breach of its terms, will be settled by
arbitration before a single arbitrator in Kansas City, Missouri, in accordance
with the rules then in

8



--------------------------------------------------------------------------------



 



effect under the Federal Arbitration Act, and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. No claim may be
arbitrated unless written notice of the basis of the claim is received within
180 days after the party first knew of the existence of the general facts upon
which the claim is based. All arbitration hearings must commence within 90 days
after the written notice of the claim. Employee and the Company shall share
equally any fees and expenses of any arbitrator. The arbitrator will decide what
amount, if any, of the prevailing party’s legal fees and expenses will be paid
by the non-prevailing party. For all purposes, this Agreement will be
interpreted and enforced under Missouri and United States law, as respectively
applicable.
     9. Entire Agreement. This Agreement is the entire agreement between the
parties hereto with respect to Employee’s employment and shall not be amended,
altered or modified in any manner whatsoever, except by a written instrument
executed by the parties hereto. This Agreement supersedes all prior agreements
between the Company and Employee and all such prior agreements shall be void and
of no further force or effect as of the Effective Time.
     10. No Continuous Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party hereto shall not operate or be
construed as a waiver of any subsequent breach by such party.
     11. Governing Law. This Agreement shall be subject to, and be governed by,
the laws of the State of Missouri.
     12. Transfer, Assignment, Modification, etc. This Agreement may not be
transferred, assigned, modified, amended or waived without the prior written
consent of all parties except that the Company may assign this Agreement without
the

9



--------------------------------------------------------------------------------



 



consent of the Employee in the event any person, corporation or other entity, by
merger, consolidation, purchase of assets, liquidation, voluntary or involuntary
assignment or otherwise, acquires all or a substantial part of the assets of the
Company or succeeds to one or more lines of business of the Company.
     13. Severability. If any one or more of the provisions of this Agreement,
as applied to any party or any circumstance, shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained in the Agreement. If any one or more of the
provisions of this Agreement shall, for any reason, be held to be unenforceable
as to duration, scope, activity or subject, such provision shall be construed by
limiting and reducing it so as to make such provision enforceable to the extent
compatible with the then existing applicable law.
     14. Notices. All notices hereunder shall be in writing, shall be delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested, or by overnight delivery utilizing a recognized national
express delivery carrier such as FedEx, if to Employee, to his attention at the
principal office of IBC, and if to the Company, to IBC at its principal office,
Attention: General Counsel. No notice shall be effective if given otherwise than
as provided herein.
     15. Effect of Management Continuity Agreement. In the event of a Change of
Control of IBC, as defined under the Management Continuity Agreement effective
as of July 13, 2004, by and between IBC and the Employee (the “Continuity
Agreement”), all of the Employee’s rights to any compensation and benefits to be

10



--------------------------------------------------------------------------------



 



provided to Employee upon the Employee’s termination of employment following
such Change of Control shall be solely governed by and paid pursuant to the
terms of the Continuity Agreement and the Employee shall have no rights to any
of the compensation and benefits provided for under this Agreement.
Notwithstanding the above, Employee’s eligibility to receive the payment
provided for in Section 3(e) of this Agreement shall continue following such a
Change of Control and shall not be affected by this Section 15.
     16. Effective Time. This Agreement may be signed in any number of
counterparts each of which shall be an original and all of which, when taken
together, shall constitute one and the same instrument and shall become
effective as of July 7, 2004 (the “Effective Time”) upon the execution and
delivery hereof by the parties hereto.
[The remainder of this page has intentionally been left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day and year first above written.
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

              INTERSTATE BAKERIES CORPORATION
 
       
 
  By:   /s/ James R. Elsesser
 
 
  Title:   Chief Executive Officer
 
            /s/ Ronald B. Hutchison             Ronald B. Hutchison

12